DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (U.S. Patent No. 5,133,470) in view of Thompson et al. (U.S. Patent No. 6,877,631).
Abrams discloses a closure, comprising: a lid portion (14c); a body portion (at 18c)  that engages the lid portion and a container  (12c) comprising a dispensing opening that lies in a horizontal plane; a secondary lock (Fig. 3) comprising: an upper portion (70); and a lower portion (68) that engages within a slot (78), and an extension 
Abrams fails to teach wherein the slot is on the body portion and the upper portion is on the lid portion.
Thompson teaches that it is known in the art to manufacture a closure locking structure with an upper portion on a lid and a slot on a body portion (Fogs. 8, 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have reversed the location of the parts, as taught by Thompson, since the lock would function the same and such a modification would be a reversal of parts to achieve the same result.

Claims 6, 9-14, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams and Thompson view of Graswald et al. (U.S. Patent Application No. 2005/0279727).
Abrams teaches all the claimed limitations as taught above, but fails to teach wherein the body portion is attachable to the container and forming the body portion comprises forming a skirt portion of the body portion, wherein the skirt portion comprises internal screw threads, wherein the coupling the body portion to the container 
Graswald teaches a container and closure with a body portion, wherein the body portion has a skirt with internal threads (40) for engaging with threads of the container (par. 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Abrams with threads, as taught by Graswald, so that the closure could be removable from the container or since such a modification would be the use of a known connection structure. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams as modified above and further in view of DiPasquale et al. (U.S. Patent Application No. 2007/0272651).
Abrams fails to teach a non-removable ratchet feature. 
DiPasquale teaches that it is known in the art to manufacture a screw thread with a non-removable ratchet feature (par. 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Abrams with a ratchet feature, as taught by DiPasquale, in order to lock the body portion and container together.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams and Thompson view of Christensson (U.S. Patent No. 4,883,193).
Abrams teaches all the claimed limitations as taught above, but fails to teach wherein the body portion is non-removable attachable to the container
Christensson teaches a closure and container (Fig. 1), comprising: a lid portion (2); a body portion (1) that engages the lid portion and a container (9); wherein the body portion is non-removably engaged to the container (col. 2, lines 34-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Abrams with non-removable components attached together to from the assembly, as taught by Christensson, since such a modification would be the use of a known technique on a known device to achieve a predictable result.

Claims 2, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams, as modified above, in view of Boback et al. (U.S. Patent Application No. 2005/0184070).
Abrams fails to teach wherein the lid portion is formed of a first colored material and the secondary lock is formed of a second colored material, different from the first colored material.
Boback teaches that it is known in the art to manufacture a tamper evident feature with a different color (par. 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the secondary lock with a different color, as taught by Boback, in order to direct attention to the secondary lock.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733